Citation Nr: 1721443	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had verified active service from June 1974 to September 1983, and from August 1991 to August 1992, including service in Southwest Asia.  The Veteran had additional service with the Army Reserves and National Guard, including periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the claims for service connection for a left shoulder disability and a cervical spine disability. 

In his July 2013 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  Pursuant to his request, a Board hearing was scheduled on July 2015.  The Veteran did not appear for the hearing and did not offer any good-cause explanation for his absence or request that the hearing be rescheduled.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702 (d) (2016). 

In August 2015, the Board remanded the claims for additional development, to include obtaining additional VA treatment records, verifying the Veteran's dates of service for ACDUTRA and INACDUTRA, and scheduling the Veteran for a VA examination to determine the etiology of any left shoulder disability.  The Board finds that the RO substantially complied with the August 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In February 2016, the RO granted service connection for a cervical spine disability, and the Veteran did not appeal the assigned initial rating or the effective date of the award.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a left shoulder disability. 

A February 2016 VA examination reflects that the Veteran has left shoulder acromioclavicular (AC) joint degenerative disease and rotator cuff tendinopathy.  The VA examiner opined that it was less likely than not that the Veteran's left shoulder disability was related to service, or a period of ACDUTRA or INACDUTRA, because there was no evidence of left shoulder pain until 2008.  Further, the VA examiner concluded that the Veteran's left shoulder disability was not secondary to, or aggravated by, his cervical spine disability because the two conditions were unrelated to each other.

However, the Board notes that service treatment records (STRs) in November 1993 document a Persian Gulf Protocol Examination Worksheet in which the Veteran reported joint pain in the bilateral shoulders without swelling, and a physical examination revealed normal shoulders.  Further, VA treatment records in February 2004 reflect "a lot of pain" in the bilateral shoulder regions.  The Veteran reported that he was having neck, shoulder, and low back pain since October when he had diarrhea and developed terrible low back pain with blood in his stool, which was non-radiating at first but then moved to his neck.  He reported that he was experiencing pain in the knees, elbows, and shoulder, "which all started after the diarrhea."  The physician found that the history was strange and suggested an inflammatory problem.  Records in March 2004 reflect that the Veteran had some pain in the upper back and chest, and that his left arm became numb from the front of the shoulder down.  The Veteran described it as a tingling sensation that happened every day and lasted one minute or two.  In May 2004, the physician opined that the Veteran's complaints of tingling and pain with depression of the left shoulder could be due to a possible neural tension.  In addition, VA treatment records in February 2011 indicate cervical radiculopathy with numbness and weakness in the left hand.  The Veteran also referenced an injury suffered when a tow bar hit his finger and he fell on his back and neck.

Considering the various treatment records indicating left shoulder pain during service and several years prior to 2008, the Board finds that the February 2016 VA opinion is inadequate and that a new VA opinion is necessary to properly address the nature and etiology of the Veteran's left shoulder disability, to include as due to his service-connected cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate VA physician as to the nature and etiology of the Veteran's left shoulder disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician.

The physician should first identify all current disabilities, to include AC degenerative joint disease, rotator cuff tendinopathy, and cervical radiculopathy.
 
Then, as to any such disability, the physician should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to include the Veteran's November 1993 complaints of bilateral shoulder pain after his deployment in Southwest Asia and the accident described by the Veteran.

The physician should also offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's left shoulder pain is caused or aggravated by the Veteran's service-connected cervical spine disability, to include his past medical history of cervical radiculopathy.

The physician should discuss the Veteran's lay statements concerning the onset of his left shoulder pain, as well as his STRs and treatment records documenting his history of left shoulder pain.

The physician must accept the Veteran's statements as to his in-service symptoms as competent and credible.

The physician must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

